Citation Nr: 1549917	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-31 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Department of Veterans Affairs burial benefits, to include a plot or interment allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to October 1971, and died in August 2009.  The appellant is his surviving spouse.  This matter is on appeal from a January 2010 administrative decision by the Department of Veterans Affairs (VA Regional Office (RO) in Philadelphia, Pennsylvania.  In February 2014, the Board remanded the case to the RO for due process development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2014 Board remand directed the RO to schedule the appellant for a Travel Board hearing, as she had requested in her August 2010 substantive appeal.  A RO letter dated in October 2014 furnished notice of a scheduled Travel Board hearing in November 2014.  Unfortunately, the letter was addressed to the (deceased) Veteran and sent to an address that is different from the appellant's known address of record; it was returned to the RO as undeliverable.  A November 2014 RO letter notified the appellant at her address of record that by separate correspondence she would receive notice of a scheduled hearing.  However, a December 2014 RO letter, furnishing notice of a hearing in January 2015, was again unfortunately addressed to the Veteran and sent to an address that is different from the appellant's known address.  It, too, was returned to the RO as undeliverable.  The claims file was thereafter returned to the Board for its further consideration.  

In a November 2015 statement, the appellant's representative argues that the case must be returned to the RO to afford the appellant a Travel Board hearing.  The Board agrees.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ must schedule the appellant for a Travel Board hearing at her local VA office, and in doing so must ensure that she has been properly notified of the hearing at her address of record.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2015).

